 



Exhibit 10.4

AMENDMENT NO. 1

TO

MASTER REPAIR SERVICES AGREEMENT

BY AND BETWEEN

NORTEL NETWORKS LIMITED

AND

FLEXTRONICS TELECOM SYSTEMS LTD.

This Amendment is effective as of the 8th day of February 2005 by and between
Nortel Networks Limited, a Canadian corporation with a place of business at 8200
Dixie Road, Suite 100, Brampton, Ontario (“Nortel Networks”) and Flextronics
Telecom Systems Ltd., a company organized under the laws of Mauritius, and
having its registered office located at Suite 802 St James Court, St Denis
Street, Port Louis, Mauritius (“Flextronics”).

WHEREAS, Nortel Networks and Flextronics previously entered into a Master Repair
Services Agreement, executed June 29, 2004 (“Execution Date”);

WHEREAS, the Parties agreed in a Phased Closing Side Letter, dated as of
June 29, 2004, that the Effective Date of the Master Repair Services Agreement
(“Agreement”) shall be the date that the first Virtual System House Agreement is
executed;

WHEREAS, the first Virtual System House Agreement has been executed as of
February 8, 2005; and

WHEREAS, the Parties agreed on the Execution Date that certain information and
schedules to the Agreement would be documented as of the Effective Date;

NOW THEREFORE, intending to be legally bound, the Parties hereby agree to amend
the Agreement as follows:



A.   The “Effective Date” of the Master Repair Services Agreement is February 8,
2005.   B.   The uplift factor described in Section 8.7 of the Agreement is one
and thirty-six hundredths percent (1.36%) as of the Effective Date.   C.   The
following sentence is added to the end of the first paragraph of Section 12.2 as
follows:       “Notwithstanding the foregoing, should the level of Products
requiring repair during the Repair Warranty Period for reasons within
Flextronics’ control exceed a threshold to be mutually agreed to by the Parties
within thirty (30) days of the Effective Date, Flextronics shall repair such
Products at no charge.”   D.   Data has been established and agreed to by the
Parties for Table 6.1 of Exhibit 6 “Products”. This information has been stored
on CD-ROM and copied to both Parties as of the Effective Date.

Except as provided above, the Agreement remains unmodified.

 



--------------------------------------------------------------------------------



 



This Amendment Number 1 to the Master Repair Services Agreement is hereby
executed by the duly authorized representatives of each party.

     
NORTEL NETWORKS LIMITED
  FLEXTRONICS TELECOM SYSTEMS LTD.

             
By:
     /s/ Peter Murphy   By:      /s/ M. Marimuthu

           

             
Print Name:
     Peter Murphy   Print Name:      Manny Marimuthu

           

             
Title:
     VP Global Supply Chain Operations   Title:      Authorized Signatory

           

 